Exhibit 10.6

THE NASDAQ STOCK MARKET, INC.

RESTRICTED STOCK AWARD AGREEMENT

RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) dated as of [DATE OF GRANT]
(the “Date of Grant”), between The Nasdaq Stock Market, Inc., a Delaware
corporation (the “Company”), and [NAME] (the “Participant”):

RECITALS:

The Company has adopted The Nasdaq Stock Market, Inc. Equity Incentive Plan (the
“Plan”), which Plan is incorporated herein by reference and made a part of this
Agreement. Capitalized terms not otherwise defined herein shall have the meaning
ascribed to them in the Plan.

The Committee has determined that it is in the best interests of the Company and
its shareholders to grant the restricted stock award provided for herein to the
Participant pursuant to the Plan and the terms set forth herein as an increased
incentive for the Participant to contribute to the Company’s future success and
prosperity.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

1. Grant of the Restricted Shares.

(a) The Company hereby grants to the Participant an Award (the “Award”) of
[NUMBER OF SHARES] Shares of restricted stock (the “Restricted Shares”), subject
to the terms and conditions set forth in this Agreement and the Plan. Subject to
Section 3 hereof, the Restricted Shares shall be registered in the name of the
Participant on the stock transfer books of the Company. However, any
certificates issued with respect to Restricted Shares shall be held by the
Company in escrow under the terms hereof, provided, that, unless the Company
determines otherwise, no such certificates shall be issued prior to the date
determined under Section 6(b) hereof. Any such certificates shall bear the
legend set forth in Section 1(b) below or such other appropriate legend as the
Committee shall determine, which legend shall be removed only on and after the
date determined under Section 6(b) and if and when the Restricted Shares have
become vested Restricted Shares (as defined in Section 2(a) hereof). As a
condition to the issuance of Shares pursuant to this Award, the Participant
shall deliver to the Company stock powers substantially in the form annexed
hereto as Exhibit A duly endorsed in blank. The Participant shall be entitled to
vote all Restricted Shares, and shall be entitled to receive, free of all
restrictions, ordinary cash dividends and dividends in the form of Shares
thereon if any. The Participant’s right to receive any extraordinary dividends
or other distributions with respect to Restricted Shares prior to their becoming
vested Restricted Shares shall be at the sole discretion of the Committee, but
in the event of any such extraordinary dividends or distributions are paid to
the holders of Company Shares, the Committee shall take such action as may be
appropriate to preserve the value of, and prevent the unintended enhancement of
the value of, the Restricted Shares.

(b) Unless otherwise determined by the Committee, any certificate issued in
respect of the Restricted Shares shall bear the following legend:

“This certificate and the shares of stock represented hereby are subject to the
terms and conditions, including forfeiture provisions and restrictions against
transfer (the “Restrictions”), contained in The Nasdaq Stock Market, Inc. Equity
Incentive Plan and an agreement entered into between the registered owner and
The Nasdaq Stock Market, Inc. Any attempt to dispose of these shares in
contravention of the applicable restrictions, including by way of sale,
assignment, transfer, pledge, hypothecation or otherwise, shall be null, void
and without effect.”



--------------------------------------------------------------------------------

2. Vesting.

(a) Except as otherwise provided in this Section 2 and Sections 3 and 4 hereof,
and contingent upon the Participant’s continued employment with the Company,
[VESTING SCHEDULE]. Any Restricted Shares that have become vested shall be
referred to hereunder as “vested Restricted Shares.”

(b) Notwithstanding any other provision of the Plan or this Agreement to the
contrary, Restricted Shares (whether or not then vested) may not be transferred,
assigned or otherwise encumbered other than in accordance with the applicable
provisions of Section 6 hereof, prior to the completion of any registration or
qualification of the Shares under applicable state and federal securities or
other laws, or under any ruling or regulation of any government body, national
securities exchange, or inter-dealer market system that the Committee shall in
its sole discretion determine to be necessary or advisable.

3. Termination of Employment.

(a) If (i) the Company terminates the Participant’s employment with the Company
for Cause or (ii) the Participant voluntarily terminates his employment, all
Restricted Shares which have not as of the date of such termination become
vested Restricted Shares shall be canceled and forfeited effective as of the
date of such termination without further consideration to the Participant.

(b) If the Participant’s employment with the Company terminates by reason of
death or Retirement, all Restricted Shares that would have become vested on or
before the first anniversary of the date of such termination (had the
Participant continued in the employ of the Company) shall vest on the date of
such termination and the remaining unvested Restricted Shares shall be canceled
and forfeited without further consideration to the Participant.

(c) This Section 3(c) applies if the Participant is determined by the insurance
carrier under the Company’s then current long-term disability plan to be
entitled to receive benefits under such plan. For purposes of this Section 3(c),
the “Vesting Acceleration Date” is the later of (i) the first day of the period
for which the Participant is paid such benefits or (ii) the date on which the
insurance carrier notifies the Company of such determination; and the “First
Anniversary” is the date which is the one year anniversary of the Vesting
Acceleration Date. If the Participant is determined by such insurance carrier to
be entitled to receive such long-term disability benefits, (i) all Restricted
Shares that would have become vested on or before the First Anniversary shall
vest on the Vesting Acceleration Date and (ii) the remaining unvested

 

-2-



--------------------------------------------------------------------------------

Restricted Shares shall, except as provided in the following sentence, be
canceled and forfeited without further consideration to the Participant on the
First Anniversary. Notwithstanding the foregoing provisions of this
Section 3(c), if the Participant ceases to be entitled to receive future
benefits under such long-term disability plan prior to the First Anniversary and
returns to active employment with the Company no later than the work day next
following the last day of the period for which such benefits are paid, then
(i) no unvested Restricted Shares shall be cancelled or forfeited pursuant to
this Section 3(c) on account of such prior absence from employment, (ii) the
foregoing provisions of this Section 3(c) relating to accelerated vesting shall
nevertheless continue to apply and (iii) the determination of the day on which
the unvested Restricted Shares shall vest shall instead be determined as if the
Participant had not previously terminated employment with the Company.

(d) If the Participant’s employment with the Company terminates for any reason
prior to the termination of all transfer restrictions applicable to the Shares
imposed by Section 6(b) hereof, the Company shall have the right and option (the
“Repurchase Right”), but not the obligation, to purchase from the Participant
any and all vested Restricted Shares, on any date selected by the Company during
the 30-day period commencing on the later of (i) the date of such termination of
employment or (ii) the date that is six months following the date such
Restricted Shares became vested Restricted Shares. The purchase price for such
vested Restricted Shares (the “Repurchase Price”) shall be the Fair Market Value
of the vested Restricted Shares on the date the Company exercises its Repurchase
Right. Notwithstanding the foregoing and solely to the extent required by
California “blue sky laws:” (x) the Repurchase Price shall be the Fair Market
Value of the vested Restricted Shares on the date of the Participant’s
termination of employment and (y) the Company’s Repurchase Right shall commence
on the date of such Participant’s termination of employment and shall expire on
the 90th day thereafter. The Repurchase Right shall be exercised in accordance
with the following procedures:

(i) The Company may exercise the Repurchase Right by delivering or mailing to
the Participant (or his estate, if applicable) in accordance with Section 10
hereof, written notice of exercise (the “Repurchase Notice”). The Repurchase
Notice shall specify the date thereof, the number of vested Restricted Shares to
be purchased and the aggregate Repurchase Price.

(ii) Within ten days after the Participant’s receipt of the Repurchase Notice
(or in the event of the Participant’s death or the termination of the
Participant’s employment by the Company due to Disability, within 60 days after
such receipt), the Participant (or his estate, if applicable) shall tender to
the Company at its principal offices (or at such other location or through such
other party as specified in such notice) the certificate or certificates, if
any, representing the vested Restricted Shares that the Company has elected to
purchase, duly endorsed in blank, by the Participant or with duly endorsed stock
powers attached thereto, all in a form suitable for the transfer of such vested
Restricted Shares to the Company. Upon its receipt of such vested Restricted
Shares, the Company shall pay the Participant the aggregate Repurchase Price.
The aggregate Repurchase Price may be payable, at the option of the Company, in
cancellation of all or a portion of the any outstanding indebtedness of the
Participant to the Company, or in cash (by check) or both.

 

-3-



--------------------------------------------------------------------------------

(iii) If the Company delivers a Repurchase Notice as to any vested Restricted
Shares, then from and after the time of delivery of the Repurchase Notice
(A) the Participant shall no longer have any rights as a holder of the vested
Restricted Shares subject thereto (other than the right to receive payment of
the Repurchase Price in accordance with this Section 3(d)) and (B) such vested
Restricted Shares shall be deemed purchased in accordance with the applicable
provisions hereof and the Company shall be deemed to be the owner and holder of
such vested Restricted Shares.

(iv) Any vested Restricted Shares as to which the Repurchase Right is not
exercised shall remain subject to all the terms and conditions of this
Agreement, including to the extent applicable the continuation of the Company’s
right to exercise the Repurchase Right.

4. Change in Control. Upon a Change in Control, all Restricted Shares that would
otherwise have become vested Restricted Shares on or prior to the first
anniversary of the Change in Control had the Participant remained in the employ
of the Company during such one-year period shall become vested Restricted
Shares; provided however, that in the event that the Participant’s employment
with the Company is terminated by the Company other than for Cause within such
one-year period following the Change in Control, all Restricted Shares granted
to the Participant hereunder shall become vested Restricted Shares.

5. No Right to Continued Employment. Neither the Plan nor this Agreement shall
confer on the Participant any right to be retained, in any position, as an
employee, consultant or director of the Company.

6. Transferability.

(a) The Restricted Shares may not, at any time prior to becoming vested
Restricted Shares be transferable and may not be sold, assigned, transferred,
disposed of, pledged or otherwise encumbered by the Participant, other than by
will or the laws of descent and distribution. Upon such transfer (by will or the
laws of descent and distribution), such transferee in interest shall take the
rights granted herein subject to all the terms and conditions hereof.

(b) Subject to Section 6(b) hereof, in order to comply with any applicable
securities laws, the Participant agrees that the Restricted Shares shall only be
sold by the Participant following registration of the Shares under the
Securities Act of 1933, as amended, or pursuant to an exemption therefrom.

7. Withholding. The Participant shall pay to the Company promptly upon request,
and in any event at the time the Participant recognizes taxable income in
respect of the Restricted Shares, an amount equal to the taxes the Company
determines it is required to withhold under applicable tax laws with respect to
the Restricted Shares. Such payment shall be made in the form of cash, Shares
already owned for at least six months, delivering to the Company a portion of
the Restricted Shares sufficient to satisfy the minimum withholding required
with respect thereto to the extent permitted by the Company, or in a combination
of such methods, as irrevocably elected by the Participant prior to the
applicable tax due date with respect to such Restricted Shares. The Participant
shall promptly notify the Company of any election made pursuant to Section 83(b)
of the Code and shall provide the Company with a copy of such election. The
Participant shall be solely responsible for properly and timely completing and
filing any such election.

 

-4-



--------------------------------------------------------------------------------

8. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of law provisions thereof.

9. Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto.

10. Notices. Any notice, request, instruction or other document given under this
Agreement shall be in writing and may be delivered by such method as may be
permitted by the Company, and shall be addressed and delivered, in the case of
the Company, to the Secretary of the Company at the principal office of the
Company and, in the case of the Participant, to the Participant’s address as
shown in the records of the Company or to such other address as may be
designated in writing (or by such other method approved by the Company) by
either party.

11. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of the Agreement shall be severable
and enforceable to the extent permitted by law.

12. Award Subject to Plan; Amendments to Award. This Award is subject to the
Plan as approved by the shareholders of the Company. The terms and provisions of
the Plan as it may be amended from time to time are hereby incorporated herein
by reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of this Agreement will govern and prevail.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement. By
execution of this Agreement, the Participant acknowledges receipt of a copy of
the Plan.

 

The Nasdaq Stock Market, Inc.

 

Participant (Print Name)

 

Participant Signature

 

-5-



--------------------------------------------------------------------------------

Exhibit A

STOCK POWER

For value received, I hereby sell, assign and transfer unto
                                                  shares of the Common Stock of
The Nasdaq Stock Market, Inc.                                          standing
in my name on the books of said Corporation represented by Certificate(s)
Number(s)                                          herewith, and do hereby
irrevocably constitute and appoint                                         
attorney to transfer the said stock on the books of said Corporation with full
power of substitute in the premises.

 

Date:  

 

Printed Name:  

 

Social Security Number:  

 

Signature:  

 

Witness Signature:  

 

 

-6-